                                UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA



CHRISTOPHER NATHANIEL WASHINGTON, No. 2:16-cv-1341 JAM DB P

                  Plaintiff,

         v.

YOUNG, et al.,
                                                         ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                            AD TESTIFICANDUM
                                                     /

Christopher Nathaniel Washington, CDCR # P-77851, a necessary and material witness in a
settlement conference in this case on October 31, 2019, is confined in Mule Creek State Prison
(MCSP), in the custody of the Warden. In order to secure this inmate's attendance it is necessary that
a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Carolyn K. Delaney at the U. S. District Court, Courtroom #24, 501 I Street,
Sacramento, California 95814, on Thursday, October 31, 2019 at 1:00 p.m.

                                    ACCORDINGLY, IT IS ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding
       the Warden to produce the inmate named above to participate in a settlement conference at the
       time and place above, until completion of the settlement conference or as ordered by the
       court.

    2. The custodian is ordered to notify the court of any change in custody of this inmate and is
       ordered to provide the new custodian with a copy of this writ.

                          WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, MCSP, P. O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, until completion of the settlement conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate and
have been ordered to provide the new custodian with a copy of this writ.

Dated: August 21, 2019




DLB:12
DLB:1/Orders/Prisoner/Civil.Rights/wash1341.841.sc
